— In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Westchester County (Ferraro, J.), dated August 7,1981, which referred plaintiff’s motion for a money judgment for a hearing and determination. Appeal dismissed, sua sponte, without costs or disbursements. An order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, subd [a], par 2, cl [v]), and is therefore not *640appealable as of right (see Bagdy v Progresso Foods Corp., 86 AD2d 589; Rahbe v Rahbe, 86 AD2d 603; Sklarin v Sklarin, 86 AD2d 606; Chaimowitz v Goldschmidt, 87 AD2d 882; Del Valle v County of Nassau, 87 AD2d 835. The instant appeal is therefore dismissed.' Any party aggrieved by the order entered subsequent to the hearing may take an appeal (see Sklarin v Sklarin, supra). Weinstein, J. P., O’Connor, Thompson and Boyers, JJ., concur.